Citation Nr: 1201669	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-49 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active service from September 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in June 2011 but failed to report.  The Veteran has not requested a new hearing.  Consequently, the Board finds that it has met its due process duty to provide the Veteran with a hearing with regard to this appeal, and no further effort is required in this respect. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the Veteran was exposed to excessive noise during his active service.

2.  Bilateral hearing loss was incurred as a result of exposure to excessive noise during active service.

3.  Tinnitus was incurred as a result of exposure to excessive noise during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of exposure to excessive noise in service.  Specifically, he states that, although he worked in inventory management, his shop was located next to the generator repair shop, which fixed and tested MB-2, MB-5 AND MB-11 generators and would have multiple generators (up to eight) running at a time up to seven hours a day.  He also would have to unload supplies in that area as well.  He has stated that these generators were very loud and that he was not given hearing protection.

In support of his claims, the Veteran has submitted statements from three private physicians and/or audiologists, all of whom indicate the Veteran's hearing loss and tinnitus are consistent with noise exposure and opine that his hearing loss and tinnitus are as likely as not the result of or related to his exposure to hazardous noise while in the service.  The hazardous noise these medical professionals are referring to is the Veteran's reported exposure to noise from the generators.

The Veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types, and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

Initially, the Board notes that the evidence of record establishes that the Veteran has a current hearing loss disability as defined in 38 C.F.R. § 3.385 and that he has tinnitus.  Consequently, the element of whether a current disability exists has been established and is not at issue.  Rather the issue before the Board is whether the Veteran's current bilateral hearing loss and tinnitus are related to military noise exposure.

The Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to excessive noise in service.  The Board must analyze the credibility and probative value of the evidence, and account for the evidence that it finds to be persuasive or unpersuasive.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board acknowledges that the service records in the claims file (i.e., the DD214 and the service treatment records) do not corroborate the Veteran's reported noise exposure.  However, the Board does not find their silence to be detrimental to the Veteran's claims as the RO did.  One would not expect the Veteran's DD214 to corroborate the specifics of service as described by the Veteran.  It does, however, corroborate that his military occupational specialty (MOS) was Inventory Management Specialist, which is consistent with the Veteran's report.  Furthermore, as the Veteran did not seek treatment in service for any problems with his hearing or tinnitus, it is also understandable that his service treatment records would be silent as to any noise that he may have been exposed to in service.  Although silence in the contemporaneous records may be negative evidence against a claim, see Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002), the Board finds the absence of evidence in the available service records must be weighed against the competent and credible lay testimony provided by the Veteran.

Although the Veteran's available service records do not contain any documentation as to noise exposure, he is nevertheless competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board finds that the Veteran's report of noise exposure in service is credible as it is consistent with his service, as noted in his service records.  In addition, the Veteran's report of noise exposure in service has been consistent throughout the adjudication of his appeal as seen in his statements to VA in support of his claims as well as the multiple private physicians' and/or audiologists' statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

After weighing all the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to excessive noise exposure during his active military service.  When, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, in resolving reasonable doubt in favor of the Veteran, the Board must find that he was exposed to excessive noise exposure during his military service.

Having found that the Veteran was exposed to excessive noise in service, the Board also finds that the evidence adequately establishes that there is a nexus relationship between his current bilateral hearing loss and tinnitus and his military noise exposure.  As previously indicated, the Veteran has submitted opinions from three private physicians and/or audiologists who have related his current bilateral hearing loss and tinnitus to his military noise exposure.  There are no opposing medical opinions of record.  The only evidence against the claims is the Veteran's service treatment records that fail to show that a loss of hearing acuity or tinnitus was incurred during service.  When weighing this evidence against the three private physicians' and/or audiologists' opinions, however, the Board finds that the most probative and persuasive evidence is the private medical opinions.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's current bilateral hearing loss and tinnitus are related to military noise exposure.  Consequently, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


